OPINION OF THE COURT
Per Curiam.
Susan Goldsweig has submitted an affidavit dated October 16, 1998, wherein she tenders her resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Ms. Goldsweig was admitted to the practice of law by the Appellate Division of the Supreme Court in the Second Judicial Department on July 23, 1980.
*171Ms. Goldsweig avers that her resignation is voluntary and free from coercion and duress. It was tendered after review with counsel and with a full awareness of the implications of its submission. Ms. Goldsweig is aware of the Grievance Committee’s pending investigations concerning her taking in excess of $50,000 from funds that she was required to hold in escrow, failing to maintain a duly constituted escrow account, failing to maintain required bookkeeping records, commingling personal funds with client funds, and writing checks to cash from her escrow account.
Ms. Goldsweig acknowledges that she could not successfully defend herself on the merits against such charges. She is aware that the Appellate Division, in any order permitting her to resign, could require her to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection. She is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against her. She specifically waives the opportunity afforded her by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as Ms. Goldsweig’s resignation conforms with all appropriate Court rules, it is accepted; Ms. Goldsweig is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
Mangano, P. J., Bracken, Miller, O’Brien and Ritter, JJ., concur.
Ordered that the resignation of Susan Goldsweig is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Susan Goldsweig is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Susan Goldsweig shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Susan Goldsweig is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *172as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.